               Case 19-21075-tnw                    Doc 19           Filed 09/13/19 Entered 09/13/19 16:20:29                              Desc Main
                                                                     Document      Page 1 of 5
Fill in this information to identify your case:

Debtor 1              James Michael Jouett
                                                                                                                              ☐ Check if this is an amended
                      ____________________________________
                      First Name                Middle Name               Last Name
                                                                                                                                  plan, and list below the
                                                                                                                                  sections of the plan that have
Debtor 2              Jillian Renee-Kathleen Jouett                                                                               been changed.
(Spouse, if filing)   _____________________________________________________
                      First Name                Middle Name               Last Name


United States Bankruptcy Court for the: EASTERN              _ District of __KENTUCKY_____
                                                                               (State)
Case number (If known)                 19-21075-tnw


 Local Form 3015-1(a)
 Chapter 13 Plan                                                                                                                                                12/17


      Part 1:          Notices

 To Debtors:            This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate
                        that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that do not comply
                        with local rules and judicial rulings may not be confirmable.
 To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                        You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
                        attorney, you may wish to consult one.
                        If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to confirmation at
                        least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy Court. The Bankruptcy
                        Court may confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy Rule 3015. In addition, you may
                        need to file a timely proof of claim in order to be paid under any plan.
                        The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan
                        includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision will be
                        ineffective if set out later in the plan.

      1.1       A limit on the amount of a secured claim, set out in Section 3.2, which may result in a partial                    ☒ Included       ☐ Not included
                payment or no payment at all to the secured creditor
      1.2       Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in                     ☐ Included       ☒ Not included
                Section 3.4
      1.3       Nonstandard provisions, set out in Part 8                                                                          ☒ Included       ☐ Not included


    Part 2:            Plan Payments and Length of Plan

 2.1 Debtor(s) will make regular payments to the trustee as follows:

       $ 315.00                                        per      month                                  for     60 months                                     months

        If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make t he payments to
        creditors specified in this plan.
 2.2 Regular payments to the trustee will be made from future income in the following manner:
    ☒ Debtor(s) will make payments pursuant to a payroll deduction order.
    ☐ Debtor(s) will make payments directly to the trustee.
    ☐ Other (specify method of payment): Click or tap here to enter text
 2.3 Income tax refunds.
    ☐ Debtor(s) will retain any income tax refunds received during the plan term.
    ☐ Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing t he return and will turn over
    to the trustee all income tax refunds received during the plan term.
    ☒ Debtor(s) will treat income tax refunds as follows: Debtors will contribute $2,500.00 from their yearly tax refund to the plan at the following times:
    May 2019; May 2020; May 2021; May 2022
 2.4 Additional payments.
    ☐ None.
    ☒ Debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe the source, estimat ed amount, and date
    of each anticipated payment. Pursuant to subsection 2.3 above, Debtors will contribute a total of $10,000.00 over the course of their chapter 13 plan
    from their tax refunds for the following years: 2019, 2020, 2021, and 2022.
 2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $28,900.00

 Local Form 3015-1(a)                                                 Chapter 13 Plan Exhibit                                                       Page 1
            Case 19-21075-tnw                   Doc 19         Filed 09/13/19 Entered 09/13/19 16:20:29                                 Desc Main
                                                               Document      Page 2 of 5

    Part 3:        Treatment of Secured Claims

  3.1 Maintenance of payments and cure of default, if any.
    ☐ None.
    ☒ The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes required by the
    applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by the trustee or directly by the
    debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through disbursements by the trustee, with interest, if any, at
    the rate stated. Unless otherwise ordered by the court, the amounts listed on a proof of claim filed before the filing deadline under Bankruptcy Rule
    3002(c) control over any contrary amounts listed below as to the current installment payment and arrearage. In the absence of a contrary timely filed
    proof of claim, the amounts stated below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph,
    then, unless otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on that
    collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than by the debtor(s).
    Name of creditor      Collateral          Current installment                   Amount of              Interest rate on         Monthly plan      Estimated total
                                              payment (including                    arrearage (if any)     arrearage (if            payment on        payments by
                                              escrow)                                                      applicable)              arrearage         trustee
   Headlands Asset       4146 Farmwood Court $816.65                               $19,489.66              0%                      $324.82           $19,489.66
   Mgmt Fund III         Erlanger, KY 41018  Disbursed by:
   Series G                                  ☐ Trustee
                                             ☒ Debtor(s)
  3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.
    ☐ None.
    ☒ The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured claim listed below,
    the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of secured claim. For secured claims of
    governmental units, unless otherwise ordered by the court, the value of a secured claim listed in a proof of claim filed in accordance with the
    Bankruptcy Rules controls over any contrary amount listed below. For each listed claim, the value of the secured claim will be paid in full with interest at
    the rate stated below.
    The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of this plan. If the
    amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its entirety as an unsecured claim
    under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the creditor’s total claim listed on the proof of claim controls over any
    contrary amounts listed in this paragraph.
    The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the property interest of the
    debtor(s) or the estate(s) until the earlier of:
      (a) payment of the underlying debt determined under nonbankruptcy law, or
      (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.
Name of              Estimated amount        Collateral      Value of      Amount of claims           Amount of         Interest     Monthly        Estimated total
creditor             of creditor’s total                     collateral    senior to creditor’s       secured           rate*        payment        of monthly
                     claim                                                 claim                      claim                          to creditor    payments
Wright Patterson     $3,616.00              2008 Honda       $6,500.00    $3,616.00                  $3,616.00         7.25%        $72.00          $4,260.48
Credit                                      Odyssey

   *If blank, the interest rate shall be the WSJ Prime Rate on the date of confirmation plus 2 percentage points. An allowed secured tax claim shall be
  paid with interest at the applicable statutory rate in effect on the date on which the plan is confirmed, notwithstanding any contrary provision of the plan.
  3.3 Secured claims excluded from 11 U.S.C. § 506.
    ☒ None.
  3.4 Lien avoidance.
    ☒ None.
  3.5 Surrender of collateral.
    ☒ None.
  3.6 All Other Secured Claims.
     An allowed secured claim not provided for in the plan shall be classified in a junior class of secured claims that will be paid through the plan on a pro
     rata basis with all other allowed secured claims in the class. Each allowed claim in the class will be paid to t he extent of the value of the collateral set
     forth in the Creditor’s proof of claim or the amount of the allowed claim, whichever is less, with interest at the WSJ Prime Rate on the date of
     confirmation or the date on which the proof of claim is filed, whichever is later, plus 2 percentage points, or if a secured tax claim with interest at the
     applicable statutory rate in effect on the date on which the plan is confirmed. Allowed administrative expenses shall be paid in full prior to distribution
     to this class of secured claims.

    Part 4:        Treatment of Fees and Priority Claims

  4.1 General
     Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, wil l be paid in full without
     postpetition interest.
  4.2 Trustee’s fees
    Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 7.1% of plan payments; and during the
    plan term, they are estimated to total $1,864.44.

  Local Form 3015-1(a)                                          Chapter 13 Plan Exhibit                                                            Page 2
          Case 19-21075-tnw                  Doc 19          Filed 09/13/19 Entered 09/13/19 16:20:29                                 Desc Main
                                                             Document      Page 3 of 5

4.3 Attorney’s fees
 1. Counsel for the debtor requests compensation as follows:
  a. ☐ Pursuant to KYEB LBR 2016-2(a) an attorney’s fee for Debtor’s counsel shall be allowed in the amount of $________ (not to exceed $3,500).
  Of this amount, the debtor paid $________ prior to the filing of the petition, leaving a balance of $________ to be paid through the plan. (The
  Debtor/Attorney for Debtor have complied with KYEB LBR 2016-2(a) and this must match the Rule 2016(b) Disclosure of Compensation of Attorney
  For Debtor(s)). Any additional requests for fees or expenses will be requested by separate application.
  OR
  b. ☒ An attorney’s fee for Debtor’s counsel will be requested by separate application and shall be paid as allowed by the Court.
 2. Until the allowed attorney’s fee is paid in full, creditors holding secured claims (including arrearage claims) shall be paid only adequate protection
 payments ordered by the Court.
4.4 Priority claims other than attorney’s fees and those treated in § 4.5.
  ☒ None.
4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
  ☒ None.

  Part 5:      Treatment of Nonpriority Unsecured Claims

5.1 Nonpriority unsecured claims not separately classified.
      Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is ch ecked, the option
      providing the largest payment will be effective. Check all that apply.
  ☐ The sum of $ __________.
  ☐ _____ % of the total amount of these claims, an estimated payment of $ _________.
  ☒ The funds remaining after disbursements have been made to all other creditors provided for in this plan.
  If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $0.00. Regardless of the
  options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.
5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims.
  ☒ None.
5.3 Other separately classified nonpriority unsecured claims.
  ☒ None.

  Part 6:      Executory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contr acts
     and unexpired leases are rejected.

  ☒ None.


  Part 7:         Vesting of Property of the Estate

7.1 Except as provided in Part 8, property of the estate in the possession of the debtor(s) and properly scheduled will vest in the debtor(s)
upon:
     ☐ plan confirmation.
     ☒ entry of discharge.
     ☐ other _____
7.2 Unless otherwise ordered, the trustee retains all lien avoidance rights provided by statute.

  Part 8:         Nonstandard Plan Provisions

8.1 Check “None” or List Nonstandard Plan Provisions
  ☐ None.
 Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the
 Local Form 3015-1(a) or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.
The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
8.2 Payments outside the plan. None.
8.3 Treatment of Deficiencies secured claims. In the event that relief from stay is granted to any secured creditor, or in the event that the Debtors
surrender the collateral to the creditor after confirmation, any resulting deficiency remaining after the liquidation of the collateral, shall be classified and
paid only as a general unsecured claim, to the extent of the amount of any such deficiency. Any amount of such deficiency that remains unpaid shall be
discharged upon completion of the plan. This special provision is intended to cover any and all secured claims, whether payme nt on such claims are to
be made through the plan by the Trustee or to be made directly by the Debtors.
8.4 Release of Liens. Each holder of a secured claim that is paid during the term of this Plan shall upon discharge of the Debtor and/or full payme nt of
its claims, release any liens recorded against property securing such claims.
8.5 Debtor Claims. Debtors expressly retain for themselves and the Chapter 13 Trustee any and all pre-petition claims against any holder of a claim,
and the confirmation of this Plan shall not waive any such claims.


Local Form 3015-1(a)                                          Chapter 13 Plan Exhibit                                                          Page 3
         Case 19-21075-tnw                 Doc 19         Filed 09/13/19 Entered 09/13/19 16:20:29                         Desc Main
                                                          Document      Page 4 of 5

  Part 9:      Signature(s):


9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney
The Debtor(s) and attorney for the Debtor(s), if any, must sign below.



 X /s/ James Michael Jouett                                                   X /s/ Jillian Renee-Kathleen Jouett
 Signature of James Michael Jouett
                                                                              Signature of Jillian Renee-Kathleen Jouett

 Executed on September 3, 2019                                                Executed on September 3, 2019


 X J. Christian A. Dennery, Esq.                                              Date September 3, 2019
 Signature of Attorney for Debtor(s)



By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording
and order of the provisions in this Chapter 13 plan are identical to those contained in Local Form 3015-1(a), other than any
nonstandard provisions included in Part 8.




Exhibit: Total Amount of Estimated Trustee Payments
     The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
     out below and the actual plan terms, the plan terms control.


 a. Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                               $19,489.66

 b. Modified secured claims (Part 3, Section 3.2 total)                                                                        $4,260.00

 c. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                       $0.00

 d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                             $0.00

 e. Fees and priority claims (Part 4 total)                                                                                    $4,425.87

 f. Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                    $724.47

 g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                  $0.00

 h. Separately classified unsecured claims (Part 5, Section 5.3 total)                                                             $0.00

 i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                       $0.00

 j. Nonstandard payments (Part 8, total)                                                                                           $0.00

      Total of lines a through j                                                                                              $28,900.00




Local Form 3015-1(a)                                       Chapter 13 Plan Exhibit                                                Page 4
Case 19-21075-tnw               Doc 19       Filed 09/13/19 Entered 09/13/19 16:20:29                          Desc Main
                                             Document      Page 5 of 5
                                             CERTIFICATE OF SERVICE

         I hereby certify that on September 13, 2019 a copy of the foregoing was served electronically through the Court’s ECF
System to all parties registered to receive notices in the above captioned case, and on the following by regular U.S. Mail:

Capital Acct                                                       Jefferson Capital System
PO Box 140065                                                      16 Mcleland Rd.
Nashville, TN 37214                                                Saint Cloud, MN 56303

Capital One/Kohl's                                                 John M Schulte DMD
15000 Capital One Dr                                               2078 Dixie Hwy
Richmond, VA 23238                                                 Fort Mitchell, KY 41011

Charter Communications                                             JPMCB HL
400 Atlantic Street, 10th Fl.                                      700 Kansas Lane
Stamford, CT 6901                                                  Monroe, LA 71203

Commonwealth Orthopedic Centers                                    Kohls/Cap One
PO Box 188010                                                      PO Box 3115
Erlanger, KY 41018                                                 Milwaukee, WI 53201

Convergent Outsourcing                                             Merchants Credit Guide
800 SW 39th St                                                     223 W Jackson Blvd Ste 7
Renton, WA 98057                                                   Chicago, IL 60606

Credit One Bank NA                                                 Midland Funding
PO Box 98875                                                       320 E Big Beaver Rd
Las Vegas, NV 89193                                                Troy, MI 48083

Dept Of Ed/Navient                                                 National Credit System
PO Box 9635                                                        P.O. Box 312125
Wilkes Barre, PA 18773                                             Atlanta, GA 31131

Diversified Consultant                                             Northern Ky Foot Specialists PSC
P O Box 551268                                                     7370 Turfway Rd, Ste 320
Jacksonville, FL 32255                                             Florence, KY 41042

Headlands Asset Mgmt Fund III Series G                             Portfolio Recov Assoc
PO Box 660820                                                      150 Corporate Blvd
Dallas, TX 0                                                       Norfolk, VA 23502

St. Elizabeth Healthcare                                           TD Bank USA/Target Credit
One Medical Village Drive                                          PO Box 673
Edgewood, KY 41017                                                 Minneapolis, MN 55440

St. Elizabeth Medical Center                                       Wright Patterson Credit
PO Box 630856                                                      3560 Pentagon Blvd
Cincinnati, OH 0                                                   Beavercreek, OH 45431

St. Elizabeth Physicians                                           SN Servicing Corp.
PO Box 630839                                                      323 5th Street
Cincinnati, OH 0                                                   Eureka, CA 95501

T-Mobile                                                           Wood & Lamping LLP
c/o American InfoSource 4515 N. Sante Fe Ave.                      c/o Daniel A. Cox 600 Vine St, Ste 2500
Oklahoma City, OK 73118                                            Cincinnati, OH 45202



                                                                   /s/ J. Christian Dennery, Esq.
